


Exhibit 10.26
 
The Laclede Group
 
2006 Equity Incentive Plan
Performance Contingent
Stock Unit Award Agreement
 
THIS AGREEMENT, made as of the 1st day of October 2012, between The Laclede
Group, Inc. (“Company”) and Steve Lindsey (“Participant”).
 
Pursuant to the terms of the Company’s 2006 Equity Incentive Plan as approved by
shareholders in January 2011 (“Plan”), the Participant has been awarded 8,770
performance contingent stock units subject to the terms and conditions of the
Plan and this Award Agreement (“Units”).  This number represents the High
Performance level of achievement and is the maximum number of Units that can be
earned under this Award Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto hereby agree as follows:
 
 
1.
Performance Contingent Stock Unit Award.  Subject to the potential reduction as
set forth in Section 5, and further subject to the other terms and conditions of
this Agreement, the Units will become non-forfeitable (“Vested”) on December 1,
2014 (Vesting Date), provided that (i) the Compensation Committee of the
Company’s Board of Directors (“Committee”) has certified that the Company has
achieved Dividend Related Earnings (as defined in Appendix A) for the
performance period from October 1, 2011 through September 30, 2014 (“Performance
Period”) and (ii) the Participant is continuously employed by the Company until
the Vesting Date.



 
(a)
Dividend Equivalents.  Any cash dividends declared before the Vesting Date on
the shares of common stock underlying the Units (“Shares”) shall not be paid
currently but shall be accumulated during the Performance Period for such Units
(“Dividend Equivalents”) and become payable, if at all, on the Vesting Date.  If
all or a portion of the Units and shares of common stock underlying such Units
are forfeited, the Dividend Equivalents relating to such forfeited Units and
Shares shall also be forfeited.  Dividend Equivalents shall be paid as provided
below in Section 5 and shall not accrue any earnings or interest during the
Performance Period.

 
 
2.
Award Date.  The Award Date of the Units awarded under this Agreement is October
1, 2012.

 
 
 
3.
Incorporation of Plan.  All terms, conditions and restrictions of the Plan are
incorporated herein and made a part hereof as if stated herein.  If

 

 
1
 
 

 
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan, as interpreted by the
Administrator, shall govern.  All capitalized terms used herein, but not
otherwise defined, shall have the meaning given to such terms in the Plan.
 
 
 
4.
Restrictions and Conditions.  Except as otherwise provided in this Agreement,
Participant shall forfeit any and all right to the Units and related Dividend
Equivalents if the Participant is terminated with or without cause or the
Participant voluntarily terminates employment with the Company and its
subsidiaries prior to the Vesting Date.

 
 
 
5.
Lapse of Restrictions.  The Participant accepts the award under this Agreement
(“Award”) and agrees that the restrictions relative to such Award shall lapse
only following the conclusion of the Performance Period and only to the extent
that there are Dividend Related Earnings certified by the Committee.  If there
are no Dividend Related Earnings, the Units and related Dividend Equivalents
shall be forfeited.

 
The actual number of Units that vest after achieving Dividend Related Earnings
during the Performance Period may be reduced by the Committee in its sole and
absolute discretion based on such factors as the Committee determines to be
appropriate and/or advisable including, without limitation, the Company’s
achievement relative to the metrics set forth in Appendix A to this Agreement
for the Performance Period (“Performance Metrics Formula”).  It is the intention
of the Committee that the Committee will exercise its discretion to reduce the
number of Units that will vest based on the Performance Metrics Formula,
provided that the Committee reserves the right to deviate from the Performance
Metrics Formula and may reduce the number of Units that will vest based on such
other factors as the Committee in its sole and absolute discretion determines to
be appropriate and/or advisable; provided, however, that it is the intention of
the Committee that it will deviate from the Performance Metrics Formula only in
extreme and unusual circumstances.


Any Dividend Equivalents that the Committee certifies are earned relative to the
Units will be paid to the Participant in no event later than March 15 of the
calendar year following the Vesting Date.  Any Shares underlying the Units that
the Committee certifies are earned will be issued and delivered to the
Participant in no event later than March 15 of the calendar year following the
Vesting Date.
 
Notwithstanding the foregoing,
 
 
 
(A)
In the event of a Change in Control (as defined in the Participant’s Severance
Benefit Agreement with the Company dated October 1, 2012, referred to hereafter
as the “Severance Agreement), all Units and related Dividend Equivalents shall
be deemed earned in

 

 
2
 
 

 
full, and the shares relative to such Units shall be issued and related Dividend
Equivalents payable within 30 days following such Change in Control;
 
 
 
(B)
If Participant is terminated by the Company without Cause (as defined by the
Plan) or voluntarily resigns for Good Reason (as defined by the Severance
Agreement) on or after April 1, 2013, the Units and related Dividend Equivalents
shall be deemed earned in full, and all restrictions as to such Units shall be
issued and related Dividend Equivalents payable within 30 days following such
event if the Award has not otherwise been forfeited;

 
 
 
(C)
If a Participant leaves the employment of the Company and its subsidiaries due
to death, disability or retirement (including early retirement and disability
retirement) on or after April 1, 2013 but prior to the end of the Performance
Period, the Participant will be eligible to earn a prorated Award (including
Dividend Equivalents), as the Administrator in its sole discretion may
determine, based on the number of full months as a Participant during the
Performance Period and will be eligible to receive the Shares (and related
Dividend Equivalents) to the extent certified by the Committee as provided in
Section 5 above.

 
 
 
6.
How Dividend Equivalents Held.  Dividend Equivalents are intended to constitute
an “unfunded” obligation of the Company and nothing in the Plan or this
Agreement shall give the Participant any rights that are greater than those of a
general unsecured creditor of the Company.  All amounts accumulated on the
Participant’s behalf under this Agreement shall continue for all purposes to be
part of the general assets of the Company.  Shares underlying the Units, when
earned, shall be issued and delivered as provided in Section 5.

 
 
 
7.
Units Non-Transferable.  The Units (and any related Dividend Equivalents) shall
not be transferable by Participant and may not be sold, assigned, disposed of,
or pledged or hypothecated as collateral for a loan or as security for
performance of any obligation or for any other purpose until after Shares
underlying the Units have been issued and delivered to the Participant.

 
 
 
8.
No Right to Continued Employment.  Nothing in this Agreement shall confer on the
Participant any right to continuance of employment by the Company or a
subsidiary, nor shall it interfere in any way with the right of Participant’s
employer to terminate Participant’s employment at any time.

 
 
 
9.
Tax Withholding and Tax Election.  The Company shall not be obligated to deliver
any Shares underlying the Units until Participant pays to the Company in cash,
or any other form of property acceptable to the Company, the amount required to
be withheld for any federal, state or

 

 
3
 
 

 
local income, FICA or other taxes of any kind with respect to such shares.  The
Participant may, by notice to the Company, elect to have such withholding
satisfied by a reduction of the number of whole Shares otherwise so deliverable,
such reduction to be calculated based on the Fair Market Value of the Shares on
the Vesting Date.  The value of Shares withheld will not exceed the minimum
amount of tax required to be withheld by law.  The Company and its subsidiaries
shall, to the extent permitted by law, have the right to deduct such taxes, from
any payment of any kind otherwise due to Participant.  Dividend Equivalents that
become payable as provided in this Agreement shall be subject to tax
withholdings in accordance with tax laws then in effect.
 
 
 
10.
Confidential Information and Restrictions on Soliciting Employees. 
Notwithstanding any provision of this Agreement to the contrary, the Participant
shall pay to the Company the Fair Market Value of the Shares underlying the
Units that vest and are issued to Participant under this Agreement if, during
the period beginning on the date hereof and ending 18 months following the date
the Participant’s employment with the Company and its subsidiaries terminates
(provided that such termination is other than a Change in Control Termination),
the Participant: (1) discloses Confidential Information, as defined below, to
any person not employed by the Company or any of its subsidiaries or not engaged
to render services to the Company or any of its subsidiaries; or (2) Solicits
Employees, as defined below.  Fair Market Value shall be calculated on the date
of the first violation of this Section 10.

 
For purposes of this Section 10, “Confidential Information” means information
concerning the Company, its subsidiaries and their business that is not
generally known outside the Company, and includes (A) trade secrets;
(B) intellectual property; (C) methods of operation and processes;
(D) information regarding present and/or future products, developments,
processes and systems; (E) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
cost information; (F) personnel data; (G) business plans, marketing plans,
financial data and projections; and (H) information received in confidence from
third parties.  This provision shall not preclude the Participant from use or
disclosure of information known generally to the public other than by his or her
disclosure of such information or of information not considered confidential by
persons engaged in the business conducted by the Company or subsidiary or from
disclosure required by law or court order.
 
“Solicits Employees” means the Participant’s direct or indirect hire of, solicit
to hire, or attempt to induce (or Participant’s assisting of any third party to
hire, solicit or attempt to induce) any employee of the Company or a subsidiary
(who is an employee of the Company or a subsidiary as of the time of such hire
or solicitation or attempt to hire) or any former employee of the Company or a
subsidiary (who was employed by the
 

 
4
 
 

Company or a subsidiary within the 12-month period immediately preceding the
date of such hire or solicitation or attempt to hire) to leave the employment of
the Company or a subsidiary.
 
 
 
11.
Integration.  This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof, contains the entire
understanding of the parties with respect to its subject matter.  There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein.  This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter and may only be amended by mutual written
consent of the parties.

 
 
 
12.
Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Missouri, without regard to the
provisions governing conflict of laws.

 
 
 
13.
Compliance with Laws and Regulations.  The obligations of the Company under this
Agreement shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.

 
 
 
14.
Participant Acknowledgment.  By accepting the award under this Agreement, the
Participant acknowledges receipt of a copy of the Plan, and acknowledges that
all decisions, determinations and interpretations of the Administrator in
respect of the Plan and this Agreement shall be final and conclusive.

 
In addition, the Participant expressly acknowledges that violation by the
Participant of Section 10 of this Agreement will obligate the Participant to pay
to the Company the Fair Market Value of the Shares underlying the Units that
become vested or are issued pursuant to Section 5.


The Laclede Group, Inc.
 
By:
/s/ Suzanne Sitherwood
 
Suzanne Sitherwood
Title:
President and
Chief Executive Officer
       
/s/ Steve Lindsey
Steve Lindsey


 
5
 
 



 
Appendix A to Performance Contingent Stock Unit Award
 
Performance Period.  The Performance Period begins October 1, 2011 and ends
September 30, 2014.
 
Dividend Related Earnings.  Dividend Related Earnings means average Earnings Per
Share over the Performance Period in excess of the annualized declared dividend
per share for the Common Stock as of the Award Date.
 
Earnings Per Share.  For purposes of this Agreement, Earnings Per Share means
net economic earnings per share as reported in the Company’s periodic reports
filed with the Securities and Exchanges Commission reporting the results for
quarterly and annual periods in the Performance Period.  The number of shares of
Common Stock used in calculating Earnings Per Share will be consistent with that
number used to calculate the Company’s basic earnings per share in its periodic
reports.
 
Performance Metrics.  The Performance Metrics Formula for this Award that the
Committee will use to exercise its discretion to reduce the number of Units that
will Vest upon the Company’s achievement of Dividend Related Earnings include
three performance metrics:  Average Earnings Per Share (60% weighting),
Portfolio Development (20% weighting), and Relative Total Shareholder Return
(20% weighting) as described in more detail below:
 
Metric 1 – Average Earnings Per Share – Achieve Company average Earnings Per
Share over the Performance Period as specified below.
 

 
Threshold
Target
High Performance
Level of Performance
$___/share
$___/share
$___/share
Units earned
[1/3 of Units times 60%]
[2/3 of Units times 60%]
[Units times 60%]

 
Metric 2 – Portfolio Development – Aggregate development of/investment in new
business as follows.
 

 
Threshold
Target
High Performance
Level of Performance
Investment of $___    or added earnings of $___/share
Investment of $___ or added earnings of $___/share
Investment of $___    or added earnings of $___/share
Units earned
[1/3 of Units times 20%]
[2/3 of Units times 20%]
[Units times 20%]

 


 
 


 



 
1
 
 

 
Metric 3 – Relative Total Shareholder Return (TSR) – Achieve level of TSR
relative to established comparator group using average stock price for last
quarter of fiscal year 2011 and average stock price for last quarter of fiscal
year 2014, plus the value of reinvested dividends as provided below.
 

 
Threshold
Target
High Performance
Level of Performance
TSR ≥ __ percentile of peers
TSR ≥ __ percentile of peers
TSR ≥ __ percentile of peers
Units earned
[1/3 of Units times 20%]
[2/3 of Units times 20%]
[Units times 20%]



 
Performance Metrics Formula.
 
 
o  
If performance on each of the Performance Metrics is below threshold, then no
Units shall vest, and all Units and related Dividend Equivalents shall be
forfeited.

 
 
o  
If performance on one or more of the Performance Metrics is achieved at or above
Threshold, the number of Units that vest (and the amount of Dividend Equivalents
that shall be payable) will equal the aggregate of Units earned under each
Performance Metric.

 
 
o  
If performance on one or more of the Performance Metrics has been achieved
between the Threshold and Target or Target and High Performance levels of
performance, the Administrator shall interpolate for performance between the
applicable levels and shall determine the number of Units that shall vest (and
the amount of Dividend Equivalents that shall be payable).

 
 
Because the Company cannot issue fractional shares, the Administrator will round
down to the nearest whole number of Units in all calculations.
 

 
2
 
 
